

116 S3766 IS: Seeking Inspector General's Honest Testimony Act
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3766IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the President from blocking Inspectors General from reporting to Congress and to require a report to Congress if the Department of the Treasury or the White House does not provide timely access to records, documents, and other materials relating to the implementation and execution of the CARES Act, and for other purposes. 1.Short titleThis Act may be cited as the Seeking Inspector General's Honest Testimony Act or the SIGHT Act.2.Compliance with access to records under the CARES Act(a)DefinitionsIn this section—(1)the term Committee means the Pandemic Response Accountability Committee established under section 15010 of division B of the Co­ro­na­vi­rus Aid, Relief, and Economic Security Act (Public Law 116–136); (2)the term covered records means all records, documents, and other materials in the custody or possession of the Department or the White House, as applicable, relating to the implementation and execution of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136);(3)the term Department means the Department of the Treasury; and(4)the term Special Inspector General means the Special Inspector General for Pandemic Recovery appointed under section 4018 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).(b)Reporting requirementIf the Inspector General of the Department, the Committee, or the Special Inspector General determines that the Department or the White House has not complied with the requirement to provide timely access to covered records or has prevented or impeded the access of the Inspector General of the Department, the Committee, or the Special Inspector General to those covered records—(1)the Inspector General of the Department, the Committee, or the Special Inspector General, as applicable, shall submit to Congress a report on the noncompliance or lack of access not later than 5 days after the date on which the Department or the White House, as applicable, does not comply with the requirement or prevents such access; and(2)if the Department has not complied with the requirement or has prevented or impeded such access, there shall be rescinded from the Office of the Secretary of the Department any amounts appropriated to that Office for the fiscal year and deposited into the general fund of the Treasury until the Department complies with the requirement.3.Reporting on CARES Act(a)Definition of Inspector GeneralIn this section, the term Inspector General means—(1)an Inspector General of an establishment or a designated Federal entity (as defined in sections 12 and 8G of the Inspector General Act of 1978 (5 U.S.C. App.)), respectively; and(2)the Special Inspector General for Pandemic Recovery established under section 4018 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). (b)ProhibitionThe President shall not block or otherwise prevent an Inspector General from reporting to Congress on issues related to the implementation of the CARES Act (Public Law 116–136).